Title: From Thomas Jefferson to Thomas Mann Randolph, 26 May 1797
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th: J. to TMR.
                        Philadelphia May. 26. 97.
                    
                    Nothing new has occurred this week, except that prices get duller. Embargo is also now beginning to be talked of, and I begin to fear I shall not get the price for my tobacco which I have held it at. Ten dollars may perhaps be yet had, tho’ I have been afraid to ask the fact lest it should be thought a symptom of my falling. No judging yet when Congress will rise as the Representatives have not yet agreed on their answer. Adieu affectionately
                    
                        Th: J.
                    
                